--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
TECHNOLOGY OPTION AGREEMENT


This Technology Option Agreement (“Agreement”) is made by and between Mayo
Foundation for Medical Education and Research, a nonprofit corporation, located
at 200 First Street S.W, Rochester, MN 55905, USA ("MAYO"), and TapImmune, Inc.,
a for-profit corporation, located at 800 Bellevue Way, Suite 400, Bellevue, WA
98004 ("COMPANY"). The Effective Date of this Agreement is May 25, 2010. MAYO
and COMPANY shall be collectively referred to as “Parties” in this Agreement.


WHEREAS, certain inventions relating to the anti-cancer use of certain HLA-DR
binding peptides have been developed in connection with MAYO's research,
clinical, and education programs;


WHEREAS, by the assignment of the inventions from the developers, MAYO is an
owner of such inventions and is pursuing related patent applications;


WHEREAS, COMPANY is engaged in the business of developing and commercializing
prophylactic and therapeutic technologies against cancer and infectious
diseases;


WHEREAS, COMPANY desires to collaborate with MAYO according to the terms hereof
to develop, test, and evaluate such inventions at MAYO and to obtain an
exclusive right to negotiate for a license from MAYO to commercialize such
inventions; and


WHEREAS, MAYO is willing to enter into such collaboration with the COMPANY under
the terms of this Agreement;


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants set
forth herein and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:


Article 1.  Definitions.


1.1 "Technology" shall mean the work of Dr. Keith Knutson, PhD and his research
group at MAYO on the anti-cancer use of certain peptide epitopes that are
covered by the Patent Cooperation Treaty application titled “HLA-DR
binding  peptides and their uses” (international application number
PCT/US2008/081799 and MAYO Tech ID# 2007-223) attached herewith as Exhibit A and
incorporated herein by reference, and all national stage applications,
divisionals, continuations therefrom, patents issuing thereon, re-examinations
and re-issues thereof, as well as extensions and supplementary protection
certificates. “Technology” shall also include any and all data covered by any
one of the claims of the patent attached as Exhibit A and generated by MAYO
during the Agreement Term (described in Article 5 of this Agreement).


1.2 "Product" is any commercial embodiment utilizing or derived from the
Technology.


Article 2.  Option.


2.1 In order for the COMPANY to evaluate the commercial and technical merits of
this Technology, MAYO, for the Agreement Term, grants the COMPANY an exclusive,
worldwide option to become an exclusive licensee of MAYO’s rights to the
Technology (“Option”). Subject to Section 2.4 below, Parties acknowledge for the
avoidance of any doubt that the Option granted under this Section 2.1 shall
terminate upon the expiration of the Agreement Term described in Article 5 of
this Agreement.


2.2 MAYO acknowledges that subject to the approval and guidance of the United
States Food and Drug Administration (“FDA”) MAYO plans to conduct a Phase I
human clinical trial (“Phase I Trial”) to test and develop the Technology. As a
part of the consideration for the Option granted herein, the COMPANY agrees that
it shall, during the period of the Option and upon approval of FDA to conduct
the above mentioned Phase I Trial, pay all the costs incurred by MAYO and
invoiced to the COMPANY, but not to exceed a total of Eight Hundred and Forty
One Thousand (US $841,000), as sponsored research funding for MAYO to conduct
such Phase I Trial. MAYO shall apply for the necessary approvals with the FDA to
conduct such Phase I Trial and promptly inform the COMPANY of the receipt of
such approval. Both Parties agree that within thirty (30) days after MAYO
informs the COMPANY in writing about the receipt of FDA approval to initiate the
Phase I Trial, Parties shall enter into the Investigator Initiated Research
Agreement substantially similar to the agreement attached hereto as Exhibit B
and incorporated herein by reference (“IIRA”) to facilitate the Phase I trial.
Except for the necessary disclosures required by the FDA during and after the
performance of the Phase I Trial, MAYO shall hold all the data and results
generated from the Phase I Trial confidential during the Agreement Term and an
additional period of thirty (30) days thereafter. Parties acknowledge that
certain information is left blank in the attached IIRA with the intention of
completing such factual information at the time of executing the IIRA. Except
for the inclusion of such necessary factual information, the Parties agree that
there shall be no other modifications to the IIRA prior to its execution. The
disbursement of the sponsored research amount to MAYO mentioned in this Section
2.2 shall be governed by the terms of such IIRA.


2.3 In addition to the sponsored research funds provided under Section 2.2
above, the COMPANY shall pay MAYO Sixty Five Thousand United States Dollars (US
$65,000) upon signing this Agreement as consideration for the Option granted by
MAYO under this Agreement. This amount shall be fully due and payable to MAYO
within fourteen (14) business days from the signing of this Agreement by the
signatory of the COMPANY.


 
 

--------------------------------------------------------------------------------

 
2.4 Should the COMPANY, on or before the expiration of the Option granted in
Section 2.1 above, express to MAYO in writing their desire to license the
Technology, both Parties agree to negotiate in good faith a license agreement
for the use, manufacture and sale of the Product on the terms attached herewith
as Exhibit C and incorporated herein by reference, and on such additional
commercially reasonable terms and conditions that MAYO or TapImmune desire to
include in the License Agreement. Parties agree that such negotiations shall be
conducted in good faith and concluded or abandoned no later than one hundred and
twenty (120) days after the expiration the Agreement Term. In the event such
negotiations do not result in a definitive, signed license agreement within one
hundred and twenty (120) days after the expiration of the Agreement Term, MAYO
shall have no further obligations hereunder to negotiate with the COMPANY, and
MAYO may thereafter license, transfer, exploit, or otherwise use the Technology
in any manner it determines in its sole discretion, provided that if MAYO offers
to license another entity on financial terms that are more favorable than those
terms first offered to COMPANY, COMPANY shall, for a period of thirty (30) days
from the date that it learns about such offer by MAYO,  have  the right of first
refusal to acquire said license on the basis of said more favorable financial
terms.


2.5 Nothing in this Agreement shall be construed as a grant by MAYO to the
COMPANY, by license or otherwise, of any rights to the Technology other than as
expressly provided herein.


Article 3.  Authorized Use.


3.1 The COMPANY shall, during the Agreement Term, use the Technology and MAYO’s
Confidential Information solely for the purpose of evaluating the Technology for
entering into a license agreement with MAYO and for the purpose of supporting
the Study, and shall not incorporate the same or use the same for its direct or
indirect commercial advantages.


3.2 The COMPANY and MAYO shall not use, expressly or by implication, any
trademark or trade name of the other party, or any contraction, abbreviation,
simulation or adaptation thereof, or the name of any of the other party's staff
in any news, publicity release, policy recommendation, advertising or any
commercial communication without the express written approval of the other
party. With regard to the use of MAYO’s name, all requests for approval pursuant
to this Section must be submitted to the MAYO’s Public Affairs Business
Relations Group at the following E-mail address: publicaffairsbr@mayo.edu at
least ten (10) business days prior to date on which a response is needed.


Article 4.  Confidentiality.


4.1 The COMPANY covenants and agrees that it shall, during the term of this
Agreement and for a period of five (5) years from the expiration of this
Agreement, keep secret all documents, recordings, materials, knowledge, or other
business or technical information of any nature whatsoever which was disclosed
to the COMPANY by MAYO, or to which it otherwise had access as a result of this
Agreement, or which it generated as a result of its access to the Technology
(the "Confidential Information"). COMPANY shall not use or disclose any such
Confidential Information for any purpose, except as provided in Sections 3.1 and
3.2 above. The foregoing restrictions on disclosure of Confidential Information
shall not apply to information:


(a)which, at the time of receipt by COMPANY, is available to the public; or
 
(b)which becomes public knowledge other than by an act or omission on the part
of the COMPANY; or

 
(c)which COMPANY can prove was known to the COMPANY before the date of its
disclosure by MAYO; or

 
(d)which is legally acquired by COMPANY from a third-party not bound to MAYO by
any express or implied obligation of secrecy; or

 
(e)which COMPANY can demonstrate, by appropriate written documentation, was
developed by it independently of the disclosure by MAYO

 
(f)which is required (i) for regulatory filings from TapImmune to the Securities
Exchange Commission or (ii) to respond to any legal action against the Company.
In the event the COMPANY thus becomes legally compelled to disclose any
Confidential Information, it shall provide MAYO with prompt written notice of
the same and may furnish only that portion of the Confidential Information that
it is reasonably advised by COMPANY’s counsel as legally required to be
disclosed, and shall exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded to the Confidential Information so
disclosed.



Article 5.  Agreement Term


5.1 This Agreement shall be effective from the Effective Date and shall expire
on the occurrence of any one of the following events.


(a)  
Expiration of thirty (30) days after MAYO delivers to the COMPANY a final report
that includes the data and results generated from the Phase I Trial completed by
MAYO under the IIRA.

(b)  
Receipt by MAYO of a written notice from the COMPANY declining to exercise the
Option granted under this Agreement.

(c)  
Material breach of any of the terms of this Agreement by a party to this
Agreement, which if not cured by the party in breach within fifteen (15) days of
receiving a written notice from the other party informing about such material
breach.



Article 6.  General.


6.1 Assignment: Neither this Agreement nor any of the rights or obligations of
either party under the Agreement may be assigned by a party without the written
consent of the other party.


 
 

--------------------------------------------------------------------------------

 
6.2 Survival: The obligations of Sections 2.2, 2.4, 3.1, 3.2 and 4.1 shall
survive the expiration of this Agreement.


6.3 Waiver: The failure of either party to insist at any time upon the strict
observance or performance of any of the provisions of the Agreement, or to
exercise any right or remedy as provided in this Agreement, shall not impair any
such right or remedy and shall not be construed to be a waiver or
relinquishment. Furthermore, no waiver or any provision of this Agreement by
either party shall be construed as a waiver of any other provision or as a
waiver of the same provision at any subsequent time.


6.4 Entire Agreement: This Agreement constitutes the entire agreement between
the parties and supersedes all prior or contemporaneous oral and written
agreements, proposals and discussions relating to the same subject matter. The
Agreement may be amended only in writing and signed by each of the Parties.


6.5 Integration: This Agreement may be executed in any number of counterparts,
each of which shall be considered as an original and all of which together will
be deemed to be one and the same instrument.


6.6 Severability: If any terms or conditions of this Agreement are or become in
conflict with the laws, regulations or court order of any jurisdiction or any
governmental entity having jurisdiction over the Parties, those terms and
conditions shall be deemed automatically deleted in such jurisdiction(s) only,
and the remaining terms and conditions of this Agreement shall remain in full
force and effect. If such a deletion is not so allowed in a given jurisdiction
or if such a deletion leaves terms and conditions thereby made clearly illogical
or inappropriate in effect, Parties agree to substitute new terms and conditions
as similar in effect to the present terms of this Agreement as may be allowed
under the applicable laws, regulations or court order of such jurisdiction.
Parties desire the terms and conditions herein to be valid and enforced to the
maximum extent permitted by law, regulation or court order in a given
jurisdiction.


6.7 Interpretation:  Parties are equally responsible for the preparation of this
Agreement, and in any judicial proceeding the terms hereof shall not be more
strictly construed against one party than the other.


6.8 Independent Contractors:  The Parties are independent contractors, and this
Agreement does not create any agency, joint venture, partnership, or any other
joint relationship between the two.


6.9 Headings: The headings of articles and sections used in this document are
for convenience of reference only.


6.10 Notices: Any notice required to be given under this Agreement is properly
provided if in writing and sent to the party at its address, facsimile number or
E-mail given below, or as otherwise designated by the Parties from time to time
in accordance with this provision, and duly given or made: (a) on the date
delivered in person; (b) on the date transmitted by facsimile or E-mail, if
confirmation is received; (c) three (3) days after deposit in the mail if sent
by certified U.S. mail postage prepaid, return receipt requested; and (d) one
day after deposit with a nationally recognized overnight carrier service with
charges prepaid.


Mayo Foundation for Medical Education and Research:
Office of Intellectual Property – MCHS
200 First Street SW
Rochester, Minnesota 55905-0001
Attention: Manu Nair or Operations
Facsimile:(507) 284-5410
E-mail: patents@mayo.edu


TapImmune, Inc:
800 Bellevue Way, Suite 400,
Bellevue, WA 98004
Attention:  Glynn Wilson, PhD; Chairman & Principal Executive Officer
Facsimile:(425) 462-5638
E-mail: gwilson@TapImmune.com


6.11 Governing Law: This Agreement and its effects are subject to and shall be
construed and enforced in accordance with the laws of the State of Minnesota,
without regard to its conflict of laws and choice of law provisions.


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by its duly authorized representative as of the Effective Date.


MAYO FOUNDATION FOR MEDICALTAPIMMUNE, INC:
EDUCATION AND RESEARCH


By:                                                              By:
                                                       
Name: Steven Van NurdenName: Glynn Wilson, PhD
Title:   Assistant TreasurerTitle:  Chairman & Principal Executive
   Officer
Date:
                                                          Date:                                                      
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------